Citation Nr: 1455539	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-20 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of recurrent dislocation, left shoulder with osteoarthritis (non-dominant).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified in a formal hearing before the RO's Decision Review Officer (DRO) in February 2012; a transcript of that hearing is of record.  

In June 2014, the Veteran waived the right to initial RO review of evidence received after the April 2012 statement of the case (SOC).  No additional action in this regard is warranted.  See 38 C.F.R. § 20.1304(c) (2014).  

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran was accorded a VA examination in June 2010 which included findings regarding his left shoulder.  Since that time, evidence indicates a potential worsening in the Veteran's service-connected disability.  Specifically, an April 2012 VA treatment record notes new or more pronounced narrowing at the glenohumeral joint.  Subsequently, a June 2014 private treatment record reveals that the Veteran may be a candidate for a shoulder replacement.  As it has been over four years since the last examination, the Board is concerned that the evidence of record may not accurately reflect the current nature and severity of his service-connected left shoulder disability.  Consequently, the Board concludes that a new VA examination is needed in order to make an informed decision regarding the current level of functional impairment due to the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the claim.  

Additionally, the Board observes that the Veteran receives ongoing VA treatment for the left shoulder disability.  However, a review of the Veteran's record revealed the most recent VA treatment records are current only as of April 2012.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, on remand, any additional VA treatment records dated after April 2012 must be associated with the physical or electronic claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all VA medical records pertaining to the Veteran's left shoulder dated since April 2012.  Any additional pertinent private treatment records identified by the Veteran during the course of the remand dated after June 2014 should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge of the extent of his left shoulder disability, to include the impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above has been completed, schedule the Veteran for a VA joints examination to determine the current nature and severity of his left shoulder disability.  The Veteran's claims file should be provided to the examiner at the time of examination.  The examiner should conduct all indicated range of motion studies and describe in detail all symptomatology associated with the Veteran's service-connected left shoulder disability.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

The examiner should also offer an opinion regarding the effect the Veteran's left shoulder has on his employability.  A complete rationale for any opinion offered should be provided.  

4.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




